DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-12 and 14-18 in the reply filed on September 7, 2022 is acknowledged.
	Claims 1-19 are pending of which claims 13 and 19 are withdrawn and claims 1-12 and 14-18 are now under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2005/0249911) in view of Uto et al. (US 2016/0001530).  
	Randall et al. disclose a floor covering comprising polyvinyl butyral (equivalent to the modified polyvinyl butyral material of the claimed invention) and a method of manufacturing the floor covering wherein the method includes extruding a polymeric material mixture comprising molten polyvinyl butyral and a blowing agent or cell-forming material, calendering the extruded polymeric mixture to form a sheet, and heating the sheet to form a foamed polyvinyl butyral backing. The polyvinyl butyral may be applied as an aqueous dispersion, as a molten polymer using, for example, extrusion coating, or as a tackified hot melt. Where applied as a dispersion, the dispersion may have any suitable solids or non-volatiles content. FIG. 2 illustrates an exemplary cushion-backed woven floor covering 200 having a woven carpet layer 202, a back-coating or resin composition layer 208, a backing layer 210 having cells 212 formed therein, and an optional pressure self-release adhesive layer 220 with a releasable liner 222. The woven carpet layer 202 is formed by weaving warp yarns 204 and weft yarns 206 to provide a decorative face surface. The cushioned woven floor covering 200 may be a rolled carpet or cut in the shape of a tile. The backing 210 comprises polyvinyl butyral (PVB) foam. The PVB may be recycled from other products or materials, may be virgin, or may be a combination thereof. In one aspect, waste PVB material may be recovered from automobile windshields and an exemplary sample of waste PVB material taken from an automobile windshield may include from about 65% to about 90% by weight PVB polymer; 0% to about 35% by weight tetraethylene glycol di-n-heptanoate; 0% to about 35% by weight di-n-hexyl adipate; 0% to about 35% by weight dibutyl sebacate;  0% to about 35% by weight triethylene glycol dihexanoate; 0% to about 35% by weight triethylene glycol di-n-heptanoate; 0% to about 35% by weight triethylene glycol di-2-ethyl-hexanoate; 0% to about 35% by weight tetraethylene glycol di-n-heptanoate; and  0% to about 10% by weight calcium carbonate (meeting the limitations of claim 3).   A variety of fibrous polymeric materials also may be included in the mixture. Other additives also may be included in the composition. Examples of such additives include, but are not limited to, extenders or fillers, blowing agents, processing aids, plasticizers, foaming agents, pigments, antioxidants, antimicrobial agents, cross-linking agents, flame retardants, polymer stabilizers, and the like. Examples of fillers that may be suitable for use in the backing composition include, but are not limited to, pulverized glass and other glass based materials, metallic and magnetic materials, ATH, fly ash, coal ash, other ash products resulting from energy generation facilities or incineration, carbon black, wollastonite, solid microspheres, hollow microspheres, kaolin, clay-based minerals, bauxite, calcium carbonate  (meeting the limitations of claim 3), feldspar, nepheline syenite, barium sulfate, titanium dioxide, talc, pyrophyllite, quartz, natural silicas, such as crystalline silica, microcrystalline silica, synthetic silicates, such as calcium silicate, zirconium silicate, and aluminum silicate (including mullite, sillimanite, cyanite, andalusite, and synthetic alkali metal aluminosilicates) (meeting the limitations of claim 3), microcrystalline novaculite, diatomaceous silica, perlite, synthetic silicas, such as fumed silica and precipitated silicas, antimony oxide, bentonite, mica, vermiculite, zeolite, and combinations of metals with various salts, such as calcium, magnesium, zinc, barium, aluminum combined with oxide, sulfate, borate, phosphate, carbonate, hydroxide, and the like, and any combination thereof. One or more antioxidants or heat stabilizers may be included in the backing formulation to prevent polymer degradation and for other purposes. BHT (2,6-di-t-butyl-p-cresol), phosphite antioxidants, such as TNPP (tris(mono-nonyl phenyl)phosphite), hindered phenolic antioxidants, such as tetrakis[methylene-3(3',5'-di-tert-butyl-4- -hydroxy phenyl)propionate]methane, and thioesters, such as DLTDP, DSTDP, DTDTDP, or any combination thereof, may be used along with other antioxidants or heat stabilizers. One or more flame retardants also may be included in the backing formulation. Examples of flame retardants that may be suitable include, but are not limited to, ATH, magnesium hydroxide, boron compounds, zinc borate, AOM, halogenated flame retardants, such as deca-DBP, PBDPO, TBBPA, HBCD, TBPA, antimony trioxide, phosphorus compounds, such as red phosphorus, ammonium polyphosphate, triphenyl phosphate, resorcinol diphosphate, bisphenol A diphosphate, 2-ethyl hexyl diphenyl phosphate, nitrogen containing compounds, mica, and any combination thereof. The backing formulations also may include one or more plasticizers. Examples of plasticizers that may be suitable include, but are not limited to, aromatic diesters such as DINP, DIDP, L9P, DOTP, DBP, DOP, BBP, DHP, aliphatic diesters such as DINA, DIDA, DHA, aromatic sulfonamides such as BSA, aromatic phosphate esters such as TCP and TXP, Alkyl phosphate esters such as TBP and TOF, dialkylether aromatic esters such as DBEP, dialkylether diesters, tricarboxylic esters, polymeric polyester plasticizers, polyglycol diesters, alkyl alkylether diesters such as DBEG, DBEA, DBEEG, and DBEEA, aromatic trimesters such as TOTM and TIOTM, epoxodized esters, epoxidized oils such as ESO, chlorinated hydrocarbons or parrafins, aromatic oils, alkylether monoesters, naphthenic oils, alkylmonoesters, glyceride oils, paraffinic oils, and silicone oils. Linseed oils, citrate plasticizers such as tributyl citrate, process castor oil, raw castor oil, derivatives of castor oil such as butyl ricinoleate, sebacate plasticizers such as dibutyl sebacate, and any combination thereof also may be used (meeting the limitation that a first and second plasticizer is used in the claimed invention). One or more pigments also may be included in the backing formulation. Examples of pigments that may be suitable include, but are not limited to, carbon black, titanium dioxide, and any combination thereof (meeting the limitations of claim 11). One or more lubricants may be included in the backing formulation. Examples of lubricants include, but are not limited to, derivatives of fatty acids, calcium stearate, zinc stearate (equivalent to the calcium stearate and zinc stearate of the claimed invention), stearic acid, saturated and unsaturated fatty primary monoamides, fatty glicerides such as C14-C18 mono- and di-glycerides, and any combination thereof. If desired, the backing formulation also may include one or more cross-linking agents such as phenolics, dialdehydes, aziridines, isocyanates, and melamines, or any combination thereof. In one aspect of the disclosed  invention, the backing formulation may comprise from about 35 to about 99 wt % PVB (including virgin and/or waste PVB material), about 0 to about 50 wt % filler, from about 0.1 to about 5 wt % blowing agent, and from 0 to about 5 wt % processing aid. According to another aspect of the present invention, the backing formulation may comprise from about 40 to about 80 wt % PVB, from about 20 to about 25 wt % filler, from about 0.5 to about 5 wt % blowing agent, and from 0 to about 1 wt % release aid, such as calcium stearate. According to yet another aspect of the present invention, the backing formulation may comprise from about 50 to about 60 wt % PVB, from about 17 to about 25 wt % plasticizer, from about 0.3 to about 0.8 wt % blowing agent, from about 17 to about 25 wt % calcium carbonate filler, and from about 0.5 to about 0.8 wt % calcium stearate. In one particular aspect, the backing formulation may comprise about 53.7 wt % PVB, about 22.8 wt % plasticizer, about 0.5 wt % blowing agent, about 22.2 wt % calcium carbonate filler, and about 0.8 wt % calcium stearate. The polymeric material and any additives optionally are mixed with a blowing agent and/or other cell-producing material. The blowing agent may be added in liquid, powder, or pellet form. The temperature at which the blowing agent releases gas may vary depending on the blowing agent selected. Examples of blowing agents that may be suitable for use with the present invention include, but are not limited to, azodicarbonamide (ADC), expandable microspheres, OBSH (4-oxy bis benzene sulfonyl hydrazide), p-toluene sulfonyl semicarbizide, sodium bicarbonate, citric acid, and the like, and any combination thereof. (see Abstract and paragraphs 0008, 0009, 0024, 0034, 0037-0068). Randall et al. fail to teach that their PVB composition further comprises a carbodiimide type anti- 24 hydrolysis agent. 
	However, Uto et al. disclose a the use of carbodiimide compounds in compositions and further teach that from the standpoints of moist heat-resistant adhesiveness and the like, a polycarbodiimide compound having two or more carbodiimide structures in one molecule is especially preferred and that not only the hardness and oligomer precipitation-inhibiting properties but also the adhesiveness to various inks, hard coat agents and the like as well as moist heat-resistant adhesiveness, flexibility and toughness are improved. (see Abstract and paragraphs 0094-0099). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to use a carbodiimide type anti- 24 hydrolysis agent in composition taught by Randall et al. given that Uto et al. specifically teach that such compounds are known to improve moist heat-resistant adhesiveness and the adhesiveness to various inks and hard coat agents as well as  flexibility and toughness. Furthermore, with regards to the concentration of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787